Citation Nr: 0717863	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-42 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for rash of the arms, 
legs, and feet to include as secondary to service connected 
disability.

2.  Entitlement to service connection for obstructive sleep 
apnea (OSA) to include as secondary to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1975 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran's rash on his arms, legs, and feet is not 
related to active service or to service-connected diabetes 
mellitus.

2.  The veteran's OSA is not related to active service or to 
service-connected diabetes mellitus or to service-connected 
nasal congestion/obstruction due to allergic rhinitis and 
septal deviation.


CONCLUSIONS OF LAW

1.  The veteran's rash on his arms, legs, and feet was not 
incurred in or aggravated by service and is not causally 
related to service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The veteran's OSA was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in April 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The April 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in June 2004 and 
October 2004, and a VA opinion was provided in January 2005. 
38 C.F.R. § 3.159(c)(4).  The Board notes that the veteran 
states that the RO failed to obtain an expert opinion 
regarding the relationship between his service-connected 
disability and his OSA.  However, the VA examinations in June 
and October 2004 were conducted by medical doctors; and there 
is no indication, other than the veteran's contention, that 
they are not qualified to render such opinions. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a non-service-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made. This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran.

a.	Rash

The veteran seeks service connection for psoriasis of the 
arms, legs, and feet as secondary to service-connected 
diabetes mellitus, type II.

The first question that must be addressed is whether 
incurrence of a chronic skin condition is factually shown 
during service.  Service medical records indicate that the 
veteran presented in July 1976 with a rash of the groin area 
and was diagnosed with ringworm of the groin, abdominal area, 
and both upper buttocks in November 1976, ingrown hairs of 
the thighs and arms in July 1977, and chicken pox in March 
1989.  However, on the clinical examinations in August 1982, 
July 1986, and March 1992, as well as the veteran's 
retirement examination in September 1995, the veteran's skin 
was evaluated as normal.  Thus, the Board cannot conclude a 
"chronic" skin condition was incurred during service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  At the VA 
examination in June 2004, the veteran stated that he 
developed an itchy rash on his arms, legs, shins, knees, 
elbows, and under his watch and wedding ring over the prior 
few years.  The first indication of a rash in the post-
service medical records is noted in a May 2003 VA treatment 
record.   In light of the lack of any relevant history 
reported between the veteran's retirement in November 1995 
and 2003, service connection is not warranted under 38 C.F.R. 
§ 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current skin 
condition.  He has been diagnosed with possible psoriasis and 
tinea pedis.  In addition, a dermatology consult report dated 
in August 2004 assessed the veteran with favoring eczematous 
dermatitis (e.g., nummular eczema) versus psoriasis as well 
as seborrheic dermatitis.   The remaining question with 
regard to direct service connection, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.  However, no medical 
professional has ever related the veteran's skin conditions 
to his military service.  

A January 2005 VA examiner commented that according to the 
claims file, the veteran had skin lesions on three occasions 
in 1976, ringworm in the groin, abdominal area, and upper 
buttocks, rash in his groin, and dry skin over hallux.  She 
noted that the veteran developed diabetes and was diagnosed 
with psoriasis, and that the veteran was seen in August 2004 
for skin rash.  She noted that according to the dermatology 
resident note, the veteran developed itchy rash mainly on the 
shin and also on the right forearm.  She noted that at that 
time the veteran had raised scaly erythematous, very well 
demarcated plaques on the left shin each with superficial 
erosion and that he had two plaques on the dorsal aspect of 
the forearm consisting of coalescing dermatitis without 
scaling.  She also noted that on the veteran's assessment and 
plan, the resident had made a comment that he favors 
eczematous dermatitis, nummular eczema versus psoriasis.  
Evidently the triamcinolone ointment had cleared up the itchy 
rash.  She finally noted that the veteran was seen in October 
2004 for his diabetes and hyperlipidemia, and there was no 
mention about his skin changes.  The examiner opined that 
evidently it had cleared up.  The examiner's impression was 
(1) ringworm and unspecified jock skin rash in 1976 and (2) 
recent diagnosis of possible eczematous dermatitis or 
nummular eczema versus psoriasis that cleared up.  The 
examiner stated that the veteran's psoriasis diagnosis was 
vague and that it was not confirmed, and that he didn't have 
continuity of flare-ups of psoriasis according to the claims 
file as the rash had evidently cleared up upon the topical 
steroid treatment.  She opined that the current rash which 
was nummular dermatitis or nummular eczema was less than 
likely related to the rash in the groin area and ringworm 
that the veteran had during military service.  She based her 
opinion on the fact that the ringworm rash was related to the 
fungal infection.  She noted that the eczematous dermatitis 
was some kind of allergic reaction the veteran developed.  
She also noted that the veteran didn't have a definite 
diagnosis of psoriasis, and that the psoriasis was not 
related to ringworm or dermatitis as psoriasis is a skin 
disease that occurs in the chronic pattern in the form of 
plaques, it is a hereditary disorder and the cause is 
unknown.  The infection, physical trauma, and stress can 
bring and could be a trigger for psoriasis.    

In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

As noted above, the veteran does not contend that his current 
rash was incurred in service but rather it is secondary to 
his service-connected diabetes mellitus, type II.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The remaining question with respect to secondary service 
connection, therefore, is whether there is medical evidence 
of a relationship between the skin condition and a service-
connected disability.  

The veteran was afforded a VA examination in June 2004.  
Physical examination of the skin demonstrated no active rash 
but there was one small patch on the left shin which looked 
somewhat irritated and abraded as though it might have been 
scratched.  A rash of unknown etiology was diagnosed.  The VA 
physician noted that there was no medical evidence to support 
a relationship between psoriasis and diabetes.

The veteran was afforded a VA examination in October 2004 
with the same VA physician who conducted the June 2004 
examination.  Physical examination of the skin demonstrated 
several small patches of a palpable, slightly raised, 
erythematous rash on the anterior shins with the left being 
more involved than the right.  There were no open areas, 
drainage, crusting, or scaling.  The VA physician diagnosed 
nummular eczema and stated that there was no medical 
relationship between the condition and the veteran's 
diabetes.

Thus, in light of the above medical evidence against the 
claim, and no medical evidence of a nexus between an in-
service injury or disease and the current skin condition and 
no evidence that the current skin condition was either (a) 
caused by or (b) aggravated by a service-connected 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
rash of the arms, legs, and feet, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.

b.	OSA

The veteran seeks service connection for OSA as secondary to 
service-connected diabetes mellitus, type II and to service-
connected nasal congestion/obstruction due to allergic 
rhinitis and septal deviation.  Specifically, the veteran 
contends that his OSA is either due to syndrome X, insulin 
resistance, or diabetes mellitus and that it is aggravated by 
his septal deviation and nasal obstruction.

Initially, the Board notes that the service medical records 
are absent complaints, findings or diagnoses of OSA during 
service.  At the October 2004 VA examination, the veteran 
reported that he was diagnosed with OSA two and one-half to 
three years prior.  However, the first indication of a 
diagnosis of OSA of record is dated in 2003   Thus, in light 
of the lack of any relevant history reported between 1995 and 
2001, service connection is not warranted under 38 C.F.R. § 
3.303(b).  In addition, no medical professional has ever 
related the veteran's OSA to the appellant's military 
service.   

As noted above, the veteran does not contend that his OSA was 
incurred in service but rather it is secondary to a service-
connected disability.  However, no medical professional has 
ever related the veteran's OSA to a service connected 
disability.

The June 2004 VA examiner assessed the veteran with OSA which 
is neither secondary to diabetes nor related to nasal 
congestion, allergic rhinitis, or septal deviation.  

In October 2004, a VA physician was asked to comment on the 
relationship between the veteran's sleep apnea and his 
service-connected diabetes and service-connected congestion 
and obstruction of his nose due to allergic rhinitis and 
deviation.  The examiner opined that in her experience and in 
the literature, it states that nasal obstruction does not 
correlate with the degree of the OSA and that nasal surgery 
is not recommended to improve nasal air flow as a potential 
cure for OSA.  The physician noted that the relationship 
between nasal obstruction and OSA was tenuous, and that there 
were no good studies that document nasal obstruction and its 
association with the level of OSA.  She stated that she did 
not feel that the mild degree of septal deviation seen on the 
veteran's examination was aggravating his very mild OSA with 
an RDI of 9.8 and that she did not feel there was an 
association between the two.

The Board notes that the veteran has submitted numerous 
articles in support of his claim, Sleep Apnea Linked to 
Increased Diabetes Risk; Sleep apnea an unseen plague; 
Insulin Resistance:  Lifestyle and Nutritional Interventions; 
Diabetes, Hypertension, Obesity, and Sleep Disorders; Role of 
Sleep and Sleep-Disordered Breathing in Metabolic Syndrome, 
Diabetes and Sleep Disturbances, and Obstructive Sleep Apnea:  
It's Relevance in the Care of Diabetic Patients.   

The news article, Sleep apnea an unseen plague, states that 
recent research at the LDS Hospital's Intermountain Sleep 
Disorders Clinic indicate that someone who has sleep apnea 
may have increased insulin resistance and, conversely, some 
of the problems created by diabetes may cause sleep apnea.  

The article, Insulin Resistance:  Lifestyle and Nutritional 
Interventions, states that insulin resistance appears to be a 
common feature and a possible contributing factor to several 
frequent health problems, including type 2 diabetes mellitus 
and sleep apnea.  

The article, Diabetes and Sleep Disturbances, concludes that 
the data suggest that diabetes is associated with periodic 
breathing, a respiratory abnormality associated with 
abnormalities in the central control of ventilation.  Some 
sleep disturbances may result from diabetes through the 
deleterious effects of diabetes on central control of 
respiration.  The high prevalence of sleep-disorder breathing 
in diabetes, although largely explained by obesity and other 
confounders, suggests the presence of a potentially treatable 
risk factor for cardiovascular disease in the diabetic 
population.  The article states that diabetes may be a cause 
or consequence of sleep-disorder breathing, or possibly both.  
The article summary states that it is not clear whether 
central sleep disturbances may be caused by diabetes or 
whether they may specifically relate to effects of autonomic 
neuropathy or other diabetic complications on control of 
respiration and that further research examining the incidence 
of central apnea in relation to baseline diabetes will help 
answer the question.   

The article, Obstructive Sleep Apnea:  It's Relevance in the 
Care of Diabetic Patients, states that diabetes and OSA are 
common disorders that often coexist.  The article states that 
one explanation for this overlap is the presence of shared 
risk factors such as obesity and that there may also be a 
more complex relationship between these conditions in which 
an underlying metabolic disorder predisposes to both or in 
which metabolic and autonomic abnormalities associated with 
one influence the development of the other.

The article, Sleep Apnea Linked to Increased Diabetes Risk, 
does not provide a causal relational between OSA and diabetes 
but states that being overweight is one of the common causes 
of both diabetes and OSA.  

The article, Role of Sleep and Sleep-Disordered Breathing in 
Metabolic Syndrome, is a Request for Application to develop a 
better understanding of the relationships between sleep 
deprivation, SDB, and the metabolic syndrome with the goal of 
reducing the risk of cardiovascular complications and age-
associated pathologies.  It is not an actual study.

The article, Diabetes, Hypertension, Obesity, and Sleep 
Disorders, states that OSA is known to contribute to the 
morbidity of diabetes and that OSA is a risk factor for 
diabetes.  The article states that the fact that obesity 
contributes to OSA is not news as obesity exacerbates OSA 
through upper airway obstruction and alteration of the 
breathing drive.  However the article also states that the 
humoral links between OSA, obesity, and diabetes are still 
being elucidated, but that several clear relationships have 
been shown between sleep deprivation and metabolic 
abnormalities.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between a service-
connected disability and the OSA.  The evidence weighing in 
favor of the veteran's claim consists entirely of the medical 
articles submitted.  These materials are insufficient upon 
which to base a grant of service connection, particularly in 
light of the statements provided by the VA physician who 
examined the veteran.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  

Thus, although there are certain credible arguments in some 
of the medical articles and studies submitted, this evidence 
collectively does not arise to equipoise of evidence in 
support of the veteran's claim.  There is not reasonable 
doubt in this case because there is simply no clear evidence 
showing that the veteran's OSA is related to his diabetes 
mellitus, type II.  

In this case, the Board finds that the favorable medical 
articles are outweighed by the more probative VA physicians' 
opinions because the medical articles did not discuss the 
relationship between diabetes and OSA with the degree of 
certainty to establish a plausible causality of nexus, but 
only indicated that there may be a relationship between the 
two.  In contrast, the VA physicians are trained medical 
professionals, and their opinions were based on a specific 
history, clinical findings, and diagnosis of this veteran.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
OSA, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for rash of the arms, legs, 
and feet, to include as 


secondary to service connected disability, is denied.

Entitlement to service connection for OSA, to include as 
secondary to service 
connected disability, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


